Case 20-10682-amc         Doc 42     Filed 07/31/20 Entered 07/31/20 09:19:06                  Desc Main
                                     Document     Page 1 of 1

                            UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

In re:                                           :        Chapter 13
                                                 :
         Shawanda Tatum                          :
                                Debtor           :        Bankruptcy No. 20-10682-amc

                                                 ORDER

         Upon consideration of the Application for Compensation and Reimbursement of Expenses for
Erik B. Jensen, Esquire, counsel for Debtors (the “Application”), and upon Counsel for Debtors request to
retain jurisdiction at the Motion to Dismiss hearing on August 12, 2020, IT IS ORDERED THAT:

         1.     The case is dismissed.

         2.     Pursuant to 11 U.S.C. §349(b)(3), the undistributed, pre-confirmation chapter 13 plan
                payments held by the chapter 13 trustee shall not revest in the Debtors or any other entity
                pending further order of this court.

         3.     A hearing shall be held on _________________________, 2020, at __________ in
                Bankruptcy Courtroom No. 4, U.S. Courthouse, 901 Market Street, Philadelphia, PA to
                consider the Application.

         4.     Any other party who asserts an entitlement to the allowance of an administrative expense
                pursuant to 11 U.S.C. §503(b) shall file its request with the court and serve all creditors
                in accordance with the applicable rules of court no later than five (5) days before the
                hearing date set forth in Paragraph 3 above.

         5.     Counsel for Debtors shall serve a copy of this Order on all creditors and interested parties
                and file a Certification of Service on or before _______________________.



                                                          _________________________________
                                                          Honorable Ashely M. Chan
                                                          United States Bankruptcy Judge
